UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarter Ended September 30, 2010 Commission File Number 000-06253 SIMMONS FIRST NATIONAL CORPORATION (Exact name of registrant as specified in its charter) Arkansas 71-0407808 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 501 Main Street, Pine Bluff, Arkansas (Address of principal executive offices) (Zip Code) 870-541-1000 (Registrant's telephone number, including area code) Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.S Yes£ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): £ Large accelerated filer S Accelerated filer £ Non-accelerated filer Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act.).£ YesS No The number of shares outstanding of the Registrant’s Common Stock as of October 22, 2010, was 17,230,920. Simmons First National Corporation Quarterly Report on Form 10-Q September 30, 2010 Table of Contents Page Part I: Financial Information Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Consolidated Statements of Stockholders' Equity 6 Condensed Notes to Consolidated Financial Statements 7-31 Report of Independent Registered Public Accounting Firm 32 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33-63 Item 3. Quantitative and Qualitative Disclosure About Market Risk 63-66 Item 4. Controls and Procedures 67 Part II: Other Information Item 1A. Risk Factors 67 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 67 Item 6. Exhibits 68-73 Signatures 74 Part I:Financial Information Item 1.Financial Statements Simmons First National Corporation Consolidated Balance Sheets September 30, 2010 and December 31, 2009 September 30, December 31, (In thousands, except share data) (Unaudited) ASSETS Cash and non-interest bearing balances due from banks $ $ Interest bearing balances due from banks Federal funds sold Cash and cash equivalents Investment securities Mortgage loans held for sale Assets held in trading accounts Loans Allowance for loan losses ) ) Net loans Covered assets: Loans, net of discount Other real estate owned, net of discount FDIC loss share receivable Premises and equipment Foreclosed assets held for sale, net Interest receivable Bank owned life insurance Goodwill Core deposit premiums Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits: Non-interest bearing transaction accounts $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt Long-term debt Accrued interest and other liabilities Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value; 40,040,000 shares authorized and unissued at September 30, 2010 and December 31, 2009 Common stock, Class A, $0.01 par value; 60,000,000 shares authorized; 17,230,920 and 17,093,931 shares issued and outstanding at September 30, 2010 and December 31, 2009, respectively Surplus Undivided profits Accumulated other comprehensive income Unrealized appreciation on available-for-sale securities, net of income taxes of $680 at September 30, 2010 and $457 at December 31, 2009 Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Condensed Notes to Consolidated Financial Statements. 3 Simmons First National Corporation Consolidated Statements of Income Three and Nine Months Ended September 30, 2010 and 2009 Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share data) (Unaudited) (Unaudited) INTEREST INCOME Loans $ Covered loans Federal funds sold 6 10 12 25 Investment securities Mortgage loans held for sale Assets held in trading accounts 7 3 20 13 Interest bearing balances due from banks 87 TOTAL INTEREST INCOME INTEREST EXPENSE Deposits Federal funds purchased and securities sold under agreements to repurchase Short-term debt 15 6 45 18 Long-term debt TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME Trust income Service charges on deposit accounts Other service charges and fees Income on sale of mortgage loans, net of commissions Income on investment banking, net of commissions Credit card fees Premiums on sale of student loans Bank owned life insurance income Gain on sale of securities, net Gain on FDIC assisted transaction Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE Salaries and employee benefits Occupancy expense, net Furniture and equipment expense Other real estate and foreclosure expense Deposit insurance Merger related costs Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES Provision for income taxes NET INCOME $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ See Condensed Notes to Consolidated Financial Statements. 4 Simmons First National Corporation Consolidated Statements of Cash Flows Nine Months Ended September 30, 2010 and 2009 September 30, September 30, (In thousands) (Unaudited) OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Depreciation and amortization Provision for loan losses Gain on sale of investment securities ) Net accretion of investment securities ) ) Stock-based compensation expense Net accretion on FDIC loss share receivable ) Gain on FDIC assisted transaction ) Deferred income taxes Bank owned life insurance income ) ) Changes in Interest receivable Mortgage loans held for sale ) ) Assets held in trading accounts ) ) Other assets ) ) Accrued interest and other liabilities ) Income taxes payable Net cash provided by operating activities INVESTING ACTIVITIES Net collections (originations) of loans ) Purchases of premises and equipment, net ) ) Proceeds from sale of foreclosed assets Net sales of short-term investment securities Proceeds from sale of available-for-sale securities Proceeds from maturities of available-for-sale securities Purchases of available-for-sale securities ) ) Proceeds from maturities of held-to-maturity securities Purchases of held-to-maturity securities ) ) Purchases of bank owned life insurance ) ) Net cash proceeds received in FDIC assisted transaction Net cash provided by investing activities FINANCING ACTIVITIES Net change in deposits ) ) Net change in short-term debt ) Dividends paid ) ) Proceeds from issuance of long-term debt Repayment of long-term debt ) ) Net change in federal funds purchased and securities sold under agreements to repurchase ) ) Net shares issued under stock compensation plans Net cash used in financing activities ) ) (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See Condensed Notes to Consolidated Financial Statements. 5 Simmons First National Corporation Consolidated Statements of Stockholders’ Equity Nine Months Ended September 30, 2010 and 2009 Accumulated Other Common Comprehensive Undivided (In thousands, except share data) Stock Surplus Income Profits Total Balance, December 31, 2008 $ Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($970) ) ) Comprehensive income Stock issued as bonus shares – 27,915 shares Cancelled bonus shares – 1,113 shares 29 29 Non-vested bonus shares ) ) Stock issued for employee stock purchase plan – 5,823 shares Exercise of stock options – 55,900 shares Stock granted under stock-based compensation plans Securities exchanged under stock option plan ) ) Cash dividends declared – $0.57 per share ) ) Balance, September 30, 2009 (Unaudited) Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of ($486) ) ) Comprehensive income Stock issued from public stock offering, net of offering costs of $4,178 30 Non-vested bonus shares Exercise of stock options – 800 shares 1 11 12 Stock granted under stock-based compensation plans 44 44 Dividends paid – $0.19 per share ) ) Balance, December 31, 2009 Comprehensive income Net income Change in unrealized appreciation on available-for-sale securities, net of income taxes of $222 Comprehensive income Stock issued as bonus shares – 80,245 shares 1 Non-vested bonus shares Stock issued for employee stock purchase plan – 4,947 shares Exercise of stock options – 67,988 shares Stock granted under stock-based compensation plans Securities exchanged under stock option plan ) ) Dividends paid – $0.57 per share ) ) Balance, September 30, 2010 (Unaudited) $ See Condensed Notes to Consolidated Financial Statements. 6 SIMMONS FIRST NATIONAL CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1:BASIS OF PRESENTATION The consolidated financial statements include the accounts of Simmons First National Corporation (the “Company”) and its subsidiaries.Significant intercompany accounts and transactions have been eliminated in consolidation. All adjustments made to the unaudited financial statements were of a normal recurring nature.In the opinion of management, all adjustments necessary for a fair presentation of the results of interim periods have been made.Certain prior year amounts are reclassified to conform to current year classification.The consolidated balance sheet of the Company as of December 31, 2009, has been derived from the audited consolidated balance sheet of the Company as of that date.The results of operations for the period are not necessarily indicative of the results to be expected for the full year. Certain information and note disclosures normally included in the Company’s annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.These consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s Form 10-K Annual Report for 2009 filed with the U.S. Securities and Exchange Commission (the “SEC”). Subsequent Events After the reporting date of these financial statements, on October 15, 2010, the Company, through its wholly-owned subsidiary, Simmons First National Bank (the “Bank”), entered into a purchase and assumption agreement with loss share agreements with the Federal Deposit Insurance Corporation (“FDIC”) pursuant to which it acquired substantially all of the assets and assumed substantially all of the deposits and certain other liabilities of Security Savings Bank, FSB (“Security”) in Olathe, Kansas.As a result of this acquisition, the Company expands its footprint outside the Arkansas borders for the second time. Under the terms of the agreement, the Bank acquired approximately $407.0 million in assets which excluded approximately $65.2 million of assets and approximately $27.9 million of allowance for loan losses to be retained by the FDIC. Assets acquired include approximately $318.6 million in loans and other real estate, approximately $11.1 million cash and cash equivalents and approximately $75.6 million in investment securities.The Bank also assumed approximately $433.6million in liabilities, including approximately $338.2 million in deposits.In connection with the Acquisition, the FDIC made a payment to the Bank in the amount of approximately $73.1million.This amount is subject to customary post-closing adjustments based upon the final closing date balance sheet for Security.The terms of the agreement provide for the FDIC to indemnify the Bank against certain claims, including claims with respect to liabilities of Security not assumed or otherwise purchased by the Bank, claims made by shareholders of Security, and claims based on any prior action or inaction by Security’s directors, officers and other employees. 7 Pursuant to the terms of the agreement’s loss sharing arrangements, the FDIC will cover 80% of the Bank’s losses on the disposition of loans and foreclosed real estate attributable to the acquisition. The deposits were acquired with no deposit premium, and assets were acquired at a discount to Security’s historic book value as of October 15, 2010, of $46.5 million, subject to customary adjustments.The Bank will reimburse the FDIC for 80% of its recoveries with respect to losses for which the FDIC paid the Bank 80% reimbursement under the loss sharing agreements. The third-party valuations on the acquired assets and assumed liabilities associated with the Security acquisition are not currently available to the Company; therefore, no fair value adjustments have been applied.When these reports become available, the Company will report the required financial statements to the SEC in an amendment on Form 8-K, Current Report.In any event, the Company will file these financial statements on Form 8-K no later than December 28, 2010. The Company has begun a series of procedures to streamline the number of regulatory agencies which have supervisory jurisdiction over its subsidiary banks.On October 12, 2010, Simmons First Bank of El Dorado, N.A. filed an application with the Arkansas State Bank Department to convert from a national bank to an Arkansas chartered state bank.The Bank Department is reviewing the application and the bank.A public hearing on the conversion application is set for December 16, 2010, at which time the Company expects the conversion to be approved.The converted bank, Simmons First Bank of El Dorado, will remain a member of the Federal Reserve Bank of St. Louis.Contemporaneously with the effective date of the conversion, Simmons First Bank of Hot Springs, Simmons First Bank of South Arkansas, Simmons First Bank of Northeast Arkansas and Simmons First Bank of Northwest Arkansas are anticipating becoming member banks of the Federal Reserve Bank of St. Louis.Upon completion of this regulatory realignment, the lead bank, Simmons First National Bank, will remain a national bank while the other seven subsidiary banks will be Arkansas chartered state banks and member banks of the Federal Reserve Bank of St. Louis. Recently Issued Accounting Pronouncements In December 2009, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) ASU 2009-17, Consolidation (Topic 810) – Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities.ASU 2009-17 amends the consolidation guidance applicable to variable interest entities.The amendments to the consolidation guidance affect all entities, as well as qualifying special-purpose entities that were previously excluded from previous consolidation guidance.ASU 2009-17 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009.Adoption of the new guidance did not have a significant impact on the Company’s ongoing financial position or results of operations. In December 2009, the FASB issued ASU 2009-16, Transfers and Servicing (Topic 860) – Accounting for Transfers of Financial Assets.ASU 2009-16 amends the derecognition accounting and disclosure guidance.ASU 2009-16 eliminates the exemption from consolidation for Qualified Special Purpose Entities (“QSPEs”) and also requires a transferor to evaluate all existing QSPEs to determine whether they must be consolidated.ASU 2009-16 was effective as of the beginning of the first annual reporting period that begins after November 15, 2009, and did not have a significant impact on the Company’s ongoing financial position or results of operations. 8 In January 2010, the FASB issued ASU 2010-06, Fair Value Measurements and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements. ASU 2010-06 revises two disclosure requirements concerning fair value measurements and clarifies two others. It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers. It will also require the presentation of purchases, sales, issuances and settlements within Level 3 on a gross basis rather than a net basis. The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and nonrecurring fair value measurements. The Company’s disclosures about fair value measurements are presented in Note 18 – Fair Value Measurements. These new disclosure requirements were adopted by the Company during the period ended March 31, 2010, with the exception of the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010. With respect to the portions of this ASU that were adopted during the period ended March 31, 2010, the adoption of this standard did not have a significant impact on the Company’s financial position, results of operations or disclosures. Management does not believe that the adoption of the remaining portion of this ASU will have a significant impact on the Company’s ongoing financial position, results of operation or disclosures. In February 2010, the FASB issued ASU 2010-09, Subsequent Events (Topic 855) – Amendments to Certain Recognition and Disclosure Requirements.The amendments remove the requirement for an SEC registrant to disclose the date through which subsequent events were evaluated as this requirement would have potentially conflicted with SEC reporting requirements.Removal of the disclosure requirement is not expected to affect the nature or timing of subsequent events evaluations performed by the Company.ASU 2010-09 became effective upon issuance. In July 2010, the FASB issued ASU 2010-10, which will require the Company to provide extensive new disclosures in its financial statements.The proposed Statement is intended to improve the transparency of financial reporting by requiring enhanced disclosures about the Company’s allowance for credit losses as well as the credit quality of the Company’s loan portfolio. The enhanced disclosures include disclosure of information that enables the users of the Company’s consolidated financial statements to understand the risk characteristics of the Company’s loan portfolio segments, the factors and methodologies used in estimating the Company’s allowance for loan losses for each portfolio, and the activity in both the loan balances and allowance for loan losses for each loan portfolio segment.Additionally, the disclosures include disclosing information by loan portfolio segment that enables users to assess the fair value of the Company’s loans at the end of the reporting period, as well as assess the quantitative and qualitative risks arising from the credit quality of the Company’s loans.Suggested disclosures also include information that enables users to understand the accounting for, and amount of, loans that meet the definition of an impaired loan in ASC Topic 310, as well as loans that are on nonaccrual status.The ASU is effective beginning with the first interim or annual reporting period ending after December 15, 2010, with early application encouraged.Because ASU 2010-10 enhances current disclosure requirements and does not represent a departure from current GAAP, issuance and adoption of the ASU will not affect the Company’s financial position or results of operations, but will require additional disclosures in the Company’s interim and annual consolidated financial statements. There have been no other significant changes to the Company’s accounting policies from the 2009 Form 10-K. 9 Acquisition Accounting, Covered Loans and Related Loss Share Receivable The Company accounts for its acquisitions under ASC Topic 805, Business Combinations, which requires the use of the purchase method of accounting.All identifiable assets acquired, including loans, are recorded at fair value.No allowance for loan losses related to the acquired loans is recorded on the acquisition date as the fair value of the loans acquired incorporates assumptions regarding credit risk.Loans acquired are recorded at fair value in accordance with the fair value methodology prescribed in ASC Topic 820, exclusive of the shared loss agreements with the FDIC.The fair value estimates associated with the loans include estimates related to expected prepayments and the amount and timing of undiscounted expected principal, interest and other cash flows. Over the life of the acquired loans, the Company continues to estimate cash flows expected to be collected on individual loans or on pools of loans sharing common risk characteristics and were treated in the aggregate when applying variousvaluation techniques . The Company evaluates at each balance sheet date whether the present value of its loans determined using the effective interest rates has decreased and if so, recognizes a provision for loan loss in its consolidated statement of income.For any increases in cash flows expected to be collected, the Company adjusts the amount of accretable yield recognized on a prospective basis over the loan’s or pool’s remaining life. Because the FDIC will reimburse the Company for losses incurred on certain acquired loans, an indemnification asset (FDIC loss share receivable) is recorded at fair value at the acquisition date.The indemnification asset is recognized at the same time as the indemnified loans, and measured on the same basis, subject to collectability or contractual limitations.The shared-loss agreements on the acquisition date reflect the reimbursements expected to be received from the FDIC, using an appropriate discount rate, which reflects counterparty credit risk and other uncertainties. The shared-loss agreements continue to be measured on the same basis as the related indemnified loans.Because the acquired loans are subject to the accounting prescribed by ASC Topic 310, subsequent changes to the basis of the shared-loss agreements also follow that model.Deterioration in the credit quality of the loans (immediately recorded as an adjustment to the allowance for loan losses) would immediately increase the basis of the shared-loss agreements, with the offset recorded through the consolidated statement of income.Increases in the credit quality or cash flows of loans (reflected as an adjustment to yield and accreted into income over the remaining life of the loans) decrease the basis of the shared-loss agreements, with such decrease being accreted into income over 1) the same period or 2) the life of the shared-loss agreements, whichever is shorter.Loss assumptions used in the basis of the indemnified loans are consistent with the loss assumptions used to measure the indemnification asset.Fair value accounting incorporates into the fair value of the indemnification asset an element of the time value of money, which is accreted back into income over the life of the shared-loss agreements. Upon the determination of an incurred loss the indemnification asset will be reduced by the amount owed by the FDIC. A corresponding, claim receivable is recorded until cash is received from the FDIC.For further discussion of the Company’s acquisition and loan accounting, see Note 2 and Note 5 to the consolidated financial statements. Earnings Per Share Basic earnings per share are computed based on the weighted average number of common shares outstanding during each year.Diluted earnings per share are computed using the weighted average common shares and all potential dilutive common shares outstanding during the period. 10 Following is the computation of per share earnings for the three and nine months ended September30, 2010 and2009: Three Months Ended Nine Months Ended September 30, September 30, (In thousands, except per share data) Net income $ Average common shares outstanding Average potential dilutive common shares 62 90 62 90 Average diluted common shares Basic earnings per share $ Diluted earnings per share $ Stock options to purchase 98,998 and 100,290 shares for the three and nine months ended September30, 2010 and 2009, respectively, were not included in the earnings per share calculation because the exercise price exceeded the average market price. NOTE 2:ACQUISITION On May 14, 2010, the Company, through its wholly-owned subsidiary, the Bank, entered into a purchase and assumption agreement with loss share agreements with the FDIC pursuant to which it acquired substantially all of the assets and assumed substantially all of the deposits and certain other liabilities of Southwest Community Bank (“SWCB”) in Springfield, Missouri.As a result of this acquisition, the Company expands its footprint outside the Arkansas borders for the first time.The Company recognized a pre-tax gain of $3.0 million on this transaction and incurred pre-tax merger related costs of $0.4 million.A summary, at fair value, of the assets acquired and liabilities assumed is as follows: Acquired from Fair Value Fair (In thousands) the FDIC Adjustments Value ASSETS Cash and non-interest bearing balances due from banks $ $ $ Interest bearing balances due from banks Investment securities Covered assets: Loans ) Other real estate ) FDIC loss share receivable Premises and equipment 10 10 Other assets ) Total assets $ $ $ LIABILITIES Deposits: Non-interest bearing transaction accounts $ $ $ Interest bearing transaction accounts and savings deposits Time deposits Total deposits FDIC true-up payable Accrued interest and other liabilities Total liabilities $ $ $ Gain on acquisition of SWCB $ 11 The Bank will share in the losses on assets covered under the loss share agreements.The FDIC will reimburse the Bank for 80% of all losses on covered assets.The loss sharing agreements entered into by the Bank and the FDIC in conjunction with the purchase and assumption agreement require that the Bank follow certain servicing procedures as specified in the loss share agreements or risk losing FDIC reimbursement of covered asset losses.Additionally, to the extent that actual losses incurred by the Bank under the loss share agreements are less than expected, the Bank may be required to reimburse the FDIC under the clawback provisions of the loss share agreements.At September30, 2010, the covered loans and covered other real estate owned and the related FDIC loss share receivable (collectively, the “covered assets”) and the FDIC clawback payable were reported at the net present value of expected future amounts to be paid or received. Purchased loans acquired in a business combination, including loans purchased in the SWCB acquisition, are recorded at estimated fair value on their purchase date with no carryover of the related allowance for loan and lease losses.Purchased loans are accounted for in accordance with ASC Topic 310-30, Loans and Debt Securities Acquired with Deteriorated Credit Quality accounting guidance for certain loans or debt securities acquired in a transfer, when the loans have evidence of credit deterioration since origination and it is probable at the date of acquisition that the acquirer will not collect all contractually required principal and interest payments.The difference between contractually required payments and the cash flows expected to be collected at acquisition is referred to as the non-accretable difference.Subsequent decreases to the expected cash flows will generally result in a provision for loan and lease losses.Subsequent increases in cash flows result in a reversal of the provision for loan and lease losses to the extent of prior charges and an adjustment in accretable yield, recognized on a prospective basis over the loan’s or pool’s remaining life, which will have a positive impact on interest income. On the acquisition date, the preliminary estimate of the contractually required payments for all acquired loans was $56.2 million, the cash flows expected to be collected were $43.3 million including interest, and the estimated fair value was $40.2 million.These amounts were determined based upon the remaining life of the acquired loans, including the effects of estimated prepayments, estimated loss ratios, the estimated value of the underlying collateral, and the net present value of cash flows expected to be received.The discount on covered loans that that would be accreted into future earnings of the Company based on expected cash flows totaled $16.0 million. The Company has finalized its analysis of the acquired loans along with the other acquired assets and assumed liabilities in this transaction.No significant adjustments to the estimated amounts and carrying values were required. 12 NOTE 3:INVESTMENT SECURITIES The amortized cost and fair value of investment securities that are classified as held-to-maturity and available-for-sale are as follows: September 30, December 31, Gross Gross Estimated Gross Gross Estimated Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair (In thousands) Cost Gains (Losses) Value Cost Gains (Losses) Value Held-to-Maturity U.S. Treasury $ $
